                     Case 7:19-cr-00881-KMK Document 36 Filed 01/12/21 Page 1 of 1
                     Case 7:19-cr-00881-KMK Document 37 Filed 01/13/21 Page 1 of 1

- - - ,NEeH-EI::;ES-€ASSI-frY- I::;I::;P-~ ~ ~~ - - ~
        ATTORNEYS AT LAW

        535 5TH AVE, 4TH FLOOR                                         ME-MO ENDORSED
        NEWYORK, N.Y. 10017
        TELEPHONE: (2 I 2) 997-7400
        TELECOPIER. (2 I 2) 997-7646
                                                                  January 12, 2021

        ViaECF
        Hon. Kenneth M.Karas
        United States District Court
        Southern District of New York
        300 Quarropas Street
        White Plains, NY, 10601

                   Re: United States v. Arnold Klein, 18-cr-881

        Dear Judge Karas:

                We respectfully write, with the consent of the U.S. Attorney's Office, to inform Your
        Honor that we have reached a resolution in this case, that will involve the filing of a superseding
        Information and guilty plea by Mr. Klein. We therefore request that Your Honor either schedule
        a time for that waiver of indictment, arraignment, and guilty plea, or refer those proceeding to a
        Magistrate Judge.

                If Your Honor refers this matter to a Magistrate Judge, the parties respectfully request
        that Your Honor make a finding, by so-ordering this letter-motion, that the plea in this case
        satisfies the legal standard under the CARES Act to allow the plea proceeding to be held via
        videoconferencing.

                   As Your Honor is aware, the CARES Act provides that felony pleas may be held via
        video-conference if the District Judge "in a particular cases finds for specific reasons that the
        plea ... in that case cannot be further delayed without serious harm to the interests of justice."§
        15002(b).

                   Mr. Klein, who is over 70, is ready to plea guilty. An in-person sentencing would present
         real health risks to both him and counsel and court staff. A delay until it is safe to hold in-person
         proceedings may result in a delay of months until he can enter his plea, and a concomitant delay
         in the ultimate resolution of his case. For this reason, we respectfully request that Your Honor
         make the requisite finding under the CARES Act to allow Mr. Klein's plea to be held by video.
        Based on the representations herein, the Court finds,                        .
        under the CARES Act, that the plea in this case cannot Respectfully submitted,
        be further delayed without serious harms to the interests
        of justice. Mr. Klein is in an age group that places him in /s/
        danger from COVID and delay would undermine the
        interests of justice.
                                                                   Gedalia M . Stern
        So Ordered.
       ~vlL:'ogarajah (via ECF)

        1 /12/21
